GLOBAL GOLD CORPORATION
45 EAST PUTNAM AVENUE, SUITE 118
GREENWICH, CT 06830





July 31, 2008





Mr. Ian Hague
New York City

Mr. Don LaGuardia
New York City





  Sale of Chilean Assets



Dear Sirs:

     This letter sets forth the terms of the sale of Global Gold Corporation’s
(the “Company”) Chilean mining assets to Madre Gold LLC, a Delaware limited
liability company (“Newco”) to be formed and funded by yourselves and your
co-investors listed on Schedule A, with each such additional Investor, if any,
executing a counterpart of this letter (the “Investors”).

Descriptive Information:

Seller:

Purchase Properties:

Global Gold Corporation

All of the Company’s interest in its mining claims and properties in Chile (the
“Chilean Interests”), as evidenced by one hundred percent of the membership
interest in Global Oro LLC and Global Plata LLC, each Delaware limited liability
companies which in turn own a hundred percent of Global Chile Limitada, a
Chilean company which owns fifty-one percent of Global Gold Valdivia (the “Joint
Venture”), a Chilean joint venture company that owns operations in Valdivia and
Chiloe and Ipun Islands, together with a royalty and related rights in Santa
Candelaria. See Annual Report on Form 10-KSB filed with the SEC on March 31,
2008 and 43-101 Report available on the Company’s website for description of
joint venture and properties.

 

Operations/Development Services:

Through August 31, 2009, the Company shall provide Newco with office space,
services of the Company’s employees and technical assistance for development,
production and exploration of the Chilean Interests in consideration of the
Royalty described below.

 

Purchase Price:

$5.0 million


INYC01 1832546v2

--------------------------------------------------------------------------------

Royalty:

In return for the operations/development services provided by the Company,
commencing three months from the date Newco’s share of actual or deemed
distributions from gold or other metals produced from the Chilean Interests
reaches $6.0 million, Newco shall or shall cause the Joint Venture to pay to the
Company a production royalty of 2.5% of the net smelter returns (“NSR”) from all
minerals and mineral containing product produced by the Chilean Interests. This
production royalty shall be paid quarterly, and shall be accompanied by (i) a
statement summarizing the computation of net smelter returns and (ii) copies of
any and all original settlement statements issued by each buyer for their
purchase of the products. The settlement statements shall include the total
weight of product purchased; the contained payable elements within the product;
the market prices of the elements; deduction of all processing and penalties;
and the total amount due to be remitted to the seller on a provisional and final
settlement basis. The quarterly royalty payments will be provisional and subject
to adjustment at the end of the producing entity’s accounting year. The term
“NSR” as used herein shall mean the full value received by producing entity from
any buyer for any and all products sold from the Chilean Interests, reflective
of the point of sale after deductions for all of the following charges from
third parties, if any: custom smelting costs, treatment charges and penalties
including, but without being limited to, metal losses, penalties for impurities
and charges or deductions for refining, selling, and transportation from smelter
to refinery and from refinery to market. Upon reasonable notice and within no
less than thirty days from such notice, but no more than two times per year, the
Company shall be entitled to inspect and audit production and sales records from
the Chilean Interests.

 

Purchaser:

Closing Date:

Advances:

Newco.

September 15, 2008

The Company acknowledges that Mr. Hague shall be credited with $3,210,367.12 in
advances on the Purchase Price received from Mr. Hague as of July 31, 2008. In
the event the sale contemplated hereby shall not be consummated, such amount
shall be converted to a loan by Mr. Hague to the Company evidenced by a
promissory note payable sixty (60) days after the conversion bearing interest at
ten percent (10%) per annum. At Mr. Hague’s election the aforesaid promissory
note may be converted into shares of the Common Stock of the Company at the
conversion rate of the principal amount of the note divided by Common Stocks’
average closing price for the thirty trading days immediately prior to
conversion, but not less than $.43 a share.

 

Other:

Conditions of Purchase and Sale:

The purchase and sale of the Chilean Interests is subject to (i) the
satisfactory completion of all business, financial and legal due diligence, to
the satisfaction of the Investors, consents required (if any) from the Company’s
existing creditors or any other consents required in connection with the
transaction, and the absence of the occurrence of any material adverse event and
(ii) execution and delivery of sale and transfer documents in form reasonably
satisfactory to the Company and the Investors.

 

Expenses:

The Company and Investors shall reimburse for all reasonable fees and expenses
incurred by them, including all reasonable outside legal, due diligence and
external technology and other fees and expenses in connection with the
transaction upon the closing.

 

 

2


INYC01 1832546v2

--------------------------------------------------------------------------------

Counterparts:

This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument. In addition, this Agreement may contain more than one counterpart of
the signature page and this Agreement may be executed by the affixing of such
signature pages executed by the parties to one copy of the Agreement; all of
such counterpart signature pages shall be read as though one, and they shall
have the same force and effect as though all of the signers had signed a single
signature page.

 

Governing Law:

Consent to Jurisdiction:

No Assignment:

New York

New York

This Agreement and the parties right and obligations hereunder shall be binding
upon and inure to the benefit of the successors in interest, assigns and
personal representatives (or trustees) of the respective parties and shall not
be assignable by a party without the written consent of the other parties
hereto, and any such attempted assignment without such consent shall be of no
force or effect.

 

Jury Waiver:

The parties hereto waive all right to trial by jury in any action, suit or
proceeding brought to enforce or defend any rights or remedies arising under or
in connection with this letter, whether grounded in tort, contract or otherwise.


     If the foregoing satisfactorily sets forth the agreement among yourselves
and the undersigned, please execute the enclosed copy and return same to the
undersigned, whereupon this letter shall become a binding agreement between the
parties effective July 31, 2008.



Global Gold Corporation



By: ______________

Name: Van Krikorian

Title: Chairman and CEO




Agreed to and accepted this
______ day of July, 2008





MADRE GOLD LLC





By: _____________________________
Name:
Title:





Investors:

________________________________
Ian Hague


________________________________
Don Laguardia


_______________________________



3

INYC01 1832546v2

--------------------------------------------------------------------------------

SCHEDULE A Investors:        Amounts 

(Name and Address) 

        Ian Hague        $3, 210,367.12    Don Laguardia                   
                                                       Total        $




4



INYC01 1832546v2



--------------------------------------------------------------------------------

